                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Douglas Canas
                                        Plaintiff,
v.                                                      Case No.: 1:20−cv−04937
                                                        Honorable John Robert Blakey
Smithfield Packaged Meats Corp.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 7, 2021:


        MINUTE entry before the Honorable Sunil R. Harjani: Preliminary settlement
discussion held both jointly and separately with the parties by telephone. The Court will
allow Defendant some additional time to confer with its client before responding to the
Court's question posed during the private session. Preliminary settlement call with
Defendant's counsel only set for 1/14/21 at 10:00 a.m. Lead counsel is instructed to
promptly call into the Court's conference call−in number at (888) 684−8852, and use
Access Code 7354516. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
